DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed April 28, 2021, claims 1-14 are pending in the application.  The applicant has amended claims 1, 8, and 9.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James M. White, attorney for the applicant, on May 5, 2021.
The application has been amended as follows:
8.    (Currently Amended) The sensor assembly according to claim 1, wherein, said optical diffuser is positioned on top of said ambient light sensor, and wherein the optical diffuser is spaced a distance from the cover.

 

Allowable Subject Matter
4.	Claim 1 and claims 2-14, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a sensor assembly, as recited by the claims, wherein a motion sensor is separate from an ambient light sensor, and wherein an optical diffuser is separate from an optically transparent cover.  It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have modified the sensor assembly of Richard by separating the motion sensor from the ambient light sensor or by separating the optical diffuser from the optically transparent cover.  There is no suggestion of motivation to separate the motion sensor from the ambient light sensor.  Moreover, there is no indication how a separate motion sensor would operate in the sensor assembly of Richard.  On the contrary, in the sensor assembly of Richard, it appears that the motion sensor and the ambient light sensor are intended to be one and the same element.     
Regarding the optical diffuser, it does not appear that the sensor assembly of Richard would operate as intended if the diffuser were separated from the optically transparent cover, and there is no suggestion of motivation to separate the two elements.  By contrast, as explained by the applicant’s arguments, the applicant’s specification discloses that the separation of the optical diffuser from the optically transparent cover provides the utility of avoiding false measurements that may be caused by the optical properties of the cover (see US 2020/0217713 A1, [0015]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689